In a negligence action to recover damages for personal injuries, defendants appeal from so much of an order of the Supreme Court, Rock-land County, dated November 3, 1975, as granted plaintiff’s motion to set aside the jury verdict of $5,000 as inadequate, and directed a new trial unless defendants stipulated to the entry of judgment against them in the amount of $17,500. Order affirmed, with $50 costs and disbursements. Plaintiff, who was 23 years old at the time of the automobile accident, sustained a permanent facial disfigurement, consisting of a bulge in the center of a six-inch scar on the forehead. His special damages were approximately $2,800. In our view the jury verdict of $5,000 was so grossly inadequate as to enable the Trial Judge, who viewed and evaluated the afore-mentioned scar, to conclude that such verdict shocked the conscience of the court. Gulotta, P. J., Hopkins, Latham, Cohalan and Hawkins, JJ., concur.